Civil action in the nature of a creditors' bill and for the appointment of a receiver.
The action was instituted in the Superior Court of Orange County 7 January, 1930, and on the following day a temporary receiver was appointed and the defendant required to appear in Durham, before Hon. W. C. Harris, at Chambers, on 17 January, 1930, and show cause why the temporary receivership should not be continued.
Thereafter, at the hearing in Durham, the receivership was made permanent, and the cause ordered removed from Orange County to Durham County "for the convenience of a large number of the creditors and attorneys for creditors," and to be consolidated with another cause pending in the Superior Court of the latter county. The plaintiff is a corporation with its principal place of business in Mecklenburg County, while the defendant is a resident of Orange County.
The defendant appeals from the order of removal, assigning same as error.
The order of removal was improvidently entered. This part of the judgment will be stricken out. Turnage v. Dunn, 196 N.C. 105,144 S.E. 521; Bisanar v. Suttlemyre, 193 N.C. 711, 138 S.E. 1.
Error.